Hines, J.
1. The chancellor did not err in granting an interlocutory injunction in this ease.
2. Nor did the court below err in not requiring the plaintiff to give bond to preserve and protect the rights of the defendant until the judgment *182of this court could be had upon the order granting such injunction, no bond being necessary for this purpose. Civil Code (1910), § 5502.
No. 4676.
March 13, 1925.
Don. H. Ciarle, for plaintiff in error. William, M. Farr, contra.

Judgment affirmed.


All the Justices concur.